Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant regarding Read, Leddy and Moreno fail to disclose step S04, step S05, and step S06.  In response to applicant's arguments against the references individually, specifically Moreno, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreno was relied upon by the examiner to disclose fitting voice information at multiple time to get fitted voice information.  Moreno discloses in paragraph 52 that “The reference vector 430 may be a vector that has been derived from a previous user utterance captured by the device, e.g., an utterance provided during enrollment of the user with the device. For instance, at some point in time prior to the user's 402 use of system 400 to unlock the user device 210 using voice authentication, the user 402 may utter phrase such as “Ok Google” one, or multiple times.” (emphasis added).  This indicates to one of ordinary skill in the art that there are multiple utterances of the phrase and those multiple utterances are fitted into one reference vector.  This process is done prior to the user using voice authentication to unlock the device.  Read and Leddy disclosed the majority of steps S05 and S06 with the exception of performing the prompt multiple times and fitting the information at multiple times to get fitted voice information.  Moreno cures the deficiency of “multiple times” and fits the multiple times to a reference vector.  Read, Leddy, and Moreno, in combination, disclose the steps of S04, S05 and S06 in which the extracted voiceprint information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read et al. (US 2013/0262873) hereafter Read in view of Leddy et al. (US 2013/0239187) hereafter Leddy.
1. Read discloses method for agent login based on voiceprint identification, comprising: 
step S1, receiving login request information initiated by the agent, wherein the login request information includes unique identification information for recognizing agent identity (para 78, unique identification information can be username and/or password; see also fig 6, 7 and corresponding text); 
step S2, verifying whether the agent is a registered agent through the unique identification information (para 78, authentication server verifies the received data on an account login server, that is, by retrieving account information relating to the user from the account login server and comparing with the received data), if so, then going to step S3; 
step S3, randomly generating and providing identity review information to the agent, and prompting the agent to read the identity review information word-by-word (para 79, authentication server is also configured to forward the generated random word samples, as a list of words for the user, back to the mobile application running on the mobile device .. mobile application displays the list of randomly generated words and prompts the user to read (or speak) each word to collect voice samples from the user); 
step S4, receiving voice information from the agent reading the identity review information (para 79, The collected user's speech data is sent to the authentication server along with the retrieved voice model of the user from the mobile device); and 
step S5, performing voiceprint login verification on the agent according to the received voice information, and returning verification result (para 81, the voice ID matcher and voice word matcher are used to validate the identity of the user, for example, validating the user's identify using the user's speech samples and voice model .. computes a match score for the user based on the validation results .. If the match score is above a threshold, the user is authenticated and the successful result is sent to the mobile application running on the mobile device);
wherein, the method further comprising before the step S1:
step S0, building registered agent information database (Read, fig 3 and corresponding text), comprising: 
step S01, receiving unique identification information of the agent to be registered, and temporarily storing the unique identification information as agent information of the agent to be registered (Read, fig 3 and corresponding text; see above); 
step S02, randomly generating a group of following read information to be provided to the agent to be registered (Read, fig 3 and corresponding text; see above); 
step S03, prompting the agent to be registered to read the following read information, and temporarily storing following read voice information of the agent to be registered (Read, fig 3 and corresponding text; see above); 
step S05, extracting voiceprint information in the voice information as voiceprint sample  (Read, fig 3 and corresponding text; see above); and 
step S06, associating and saving the voiceprint sample with the temporarily stored agent information of the agent to be registered (Read, fig 3 and corresponding text; see above)
Read shows in figure 6 a list of words while one of the words looks different but does not explicitly disclose with color changing word-by-word and at a constant speed.  However, in an analogous art, Leddy discloses physiological response pin entry including with color changing and at a constant speed (para 47, 50; Each number of the random sequence of numbers can be highlighted for 10 milliseconds to 1000 millisecond. Each number of the random sequence of numbers can be highlighted for a sufficiently short time that there is no perceptible pause of the highlight on the number. The highlight can move continuously over the random sequence of numbers without slowing down or stopping; para 82, The term "highlight" as used herein can include any graphic indication which facilitates the selection of one number from a plurality of numbers. For example, the highlight can be a cursor, arrow, bold, underscore, change of font, change of style, change of size, change of color, or any other way of distinguishing one number from other numbers; see also para 12, 78).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Read with the implementation of Leddy in order to explore all known options of “highlighting” (para 82) with known and predictable results.
Read and Leddy do not explicitly disclose: step S04, fitting following read voice information at multiple times to get fitted voice information, at least three times, or at multiple times.  However, in an analogous art, Moreno discloses speaker verification including fitting following read voice information at multiple times to get fitted voice information and at least three times/multiple times (para 52, user utters phrase multiple times). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Read and Leddy with the implementation of Moreno in order to provide more accuracy in the enrollment (para 52). 

2.  Read, Leddy, and Moreno disclose the method for agent login based on voiceprint identification as in Claim 1, wherein step S2 comprises: 
step S21, intercepting unique identification information for recognizing the agent identity in the login request information (Read, para 78); 
step S22, comparing the unique identification information with agent information preset in the registered agent information database one-by-one (Read, para 78); and 
step S23, if a matching item exists, the verification being passed and going to step S3 (Read, para 78).

3.  Read, Leddy, and Moreno disclose the method for agent login based on voiceprint identification as in Claim 2, wherein step S5 comprises: 
step S51, extracting voiceprint information in the voice information (Read, para 79); 
step S52, searching and calling out in the registered agent information database voiceprint sample associated with the agent information matching the unique identification information (Read, para 79); 
step S53, matching the voiceprint information with the voiceprint sample called out in step S52 (Read, para 81); and 
step S54, if the matching being passed, determining that the agent passes the login verification (Read, para 81).

Claims 10-12 are similar in scope to claims 1-3 and are rejected under similar rationale.

Claims 4, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read,Leddy, and Moreno as applied to claims 2, 3, 11, 12 above, and further in view of Lahtiranta et al. (US 2017/0187725) hereafter Lahtiranta.
4.  Read, Leddy, and Moreno disclose the method for agent login based on voiceprint identification as in Claim 2, but do not explicitly disclose further comprising: 
step S6, after the voiceprint login verification fails, randomly generating and sending verification code to preset mailbox or mobile phone terminal of the agent; 
step S7, receiving the verification code and carrying out verification; and 
step S8, if the received verification code matches with the randomly generated verification code, determining that the agent passes the login verification.
However, in an analogous art, Lahtiranta discloses user verification including 
step S6, after the login verification fails, randomly generating and sending verification code to preset mailbox or mobile phone terminal of the agent (para 41-49); 
step S7, receiving the verification code and carrying out verification (para 49); and 
step S8, if the received verification code matches with the randomly generated verification code, determining that the agent passes the login verification (para 49-50).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Read, Leddy, and Moreno with the implementation of Lahtiranta in order to allow for a user to recover the account (para 41).

Claims 13, 15, 17 are similar in scope to claim 4 and are rejected under similar rationale.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439